ITEMID: 001-22553
LANGUAGEISOCODE: ENG
RESPONDENT: DNK
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: STROMBERG v. DENMARK
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis;Gaukur Jörundsson
TEXT: The applicant, Britta Strømberg, is a Danish national, born in 1938 and living in Rønde, Denmark. She is represented before the Court by her husband, Mr Verner Hansen.
The respondent Government are represented by its Agent Ms Nina HolstChristensen, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In the early 1980s the applicant stood security for an amount of 250,000 Danish kroner (DKK), for her husband’s debt to the Danish Bank (Den Danske Bank). In the late 1980s her husband entered into negotiations concerning the development of a golf course, which involved selling three plots of land belonging to him. As part of the husband’s original terms of sale he made it a condition that the Danish Bank would release the applicant from the above guarantee. Though the bank did not comply with this wish, the applicant’s husband signed a conditional deed to sell the land on 1 November 1990. Subsequently, the applicant’s husband signed a power of attorney on 7 August 1991, permitting two named lawyers to sign all documents relating to the above sale.
In the meantime, on 23 July 1991, the applicant’s husband had signed a declaration according to which he owed the applicant DKK 2,210,434. With reference thereto the applicant levied execution on her husbands “rights emanating from the sale of one of the above plots of land” and on 8 August 1991 she requested the Bailiff’s Court to sell the land at a foreclosure auction.
Due to default in payments, on 22 June 1992 the Danish Bank called in all loans granted to the applicant’s husband. Consequently, on 22 July 1992 the bank ordered the applicant to pay the DKK 250,000 she stood security for. Since the applicant did not pay, the bank sent a bankruptcy petition to the Probate Court of Århus (Skifteretten i Århus), which declared the applicant bankrupt on 25 August 1992. On appeal, this decision was upheld by the High Court of Western Denmark (Vestre Landsret) on 1 October 1992. The trustee in bankruptcy thereafter withdrew the applicant’s request to sell the land at a foreclosure auction.
On 15 June 1993 the applicant, represented by a lawyer, initiated civil proceedings in the High Court of Western Denmark against the Danish Bank and the above two lawyers. The applicant claimed compensation from the bank in the amount of DKK 2,210,434. In the alternative she claimed the same amount of compensation from the bank and the lawyers. In a counterclaim, the bank maintained that the applicant should pay DKK 250,000 emanating from her bank guarantee.
During the pre-trial period written pleadings were submitted by the three defendants on 31 August and 3 September 1993, and 7 January 1994 respectively. On 1 February 1994 the applicant’s lawyer withdrew from the case. The applicant’s pleading was submitted on 22 April 1994.
Following exchange of correspondence between the parties and the court on 1 July 1994 the preparations were closed. On 6 October 1994 the hearing was scheduled to commence on 10 October 1995. On that date the applicant appeared with the intention of being represented by her husband. However, the High Court found it impossible to give the case a proper consideration without legal assistance and pursuant to section 259 of the Administration of Justice Act (retsplejeloven) the applicant was ordered to retain counsel. According to the said provision the court can order a litigant in civil proceedings to be represented by counsel “if the court finds it impossible to hear the case properly (“på forsvarlig måde”) without such representation”. The case was consequently adjourned on this matter. On 27 October 1995 the High Court assigned a lawyer for the applicant. He requested a three-month extension of the timelimit for lodging a pleading on the applicant’s behalf. At a court session on 23 January 1996 his request was complied with and at the same time, in order to avoid that ongoing further preparation would delay the proceedings the trial was re-scheduled to commence on 17 February 1997. Having requested another adjournment on 11 and 22 March 1996, the lawyer informed the High Court on 20 May 1996 that he wished to withdraw from the case. In a session held on 23 May 1996, the applicant was instructed to find another counsel. On 20 June 1996 the High Court assigned a third lawyer for the applicant, but on 19 September 1996 also this lawyer wished to withdraw from the case as the trust between counsel and client had broken down. At a session on 24 September 1996 a fourth lawyer was appointed and at the same time the High Court emphasised that the applicant could not expect to have yet another lawyer appointed, should problems of cooperation arise between her and her lawyer.
The applicant’s submissions were finally delivered to the High Court in writing on 28 January 1997.
The trial took place from 18 until 20 February 1997 and on 23 April 1997 the High Court pronounced its judgment finding for the bank and the two lawyers.
On 2 May 1997 the applicant, represented by her husband, appealed against this judgment to the Supreme Court (Højesteret). Pleadings from the defendants were received on 28 May 1997. On 3 July 1997 the applicant requested permission to procure additional evidence, notably to hear a witness before an alternative court. With the defendants’ consent the Supreme Court complied with her request and the witness in question was heard in the City Court of Assens on 2 September 1997. On 30 September 1997 the defendants were ready for the scheduling of the trial. On 6 October 1997 the applicant submitted her reply. Thereafter, on 21 October 1997 drawing attention to the scope and complexity of the case she requested that a named attorney, who apparently had agreed to represent her, be appointed. At a court session held on 9 December 1997 the Supreme Court refused to appoint a lawyer, but ordered that the applicant be represented by one. By letter of 13 January 1998 the said named lawyer informed the applicant’s husband that he could not undertake to represent the applicant , partly because he found the prospects of success extremely poor. Subsequently, although the applicant alleged that she could not find a lawyer who would represent her without being appointed the Supreme Court upheld its decision on this subject on 2 and 11 March 1998. Having succeeded in finding an attorney who would represent her, at a session held on 23 April 1998 the lawyer in question requested an adjournment in order to procure additional evidence. The proceedings were then adjourned and on 28 April 1998 the lawyer’s specified that he wished to re-hear one of the witnesses already heard before the High Court, however only as regards a limited specified subject. At a session held on 17 August 1998 the request was complied with, and the examination of the witness was carried out before the City Court of Århus on 23 October 1998. On 20 November 1998 the defendants stated being ready for the scheduling of the trial. On 25 November 1998 the applicant’s lawyer requested an adjournment pending his evidential and procedural considerations. The request was granted. On 22 December 1998 the applicant’s pleadings were submitted containing a statement that the proceedings gave rise to no further claims. Thus, on 23 December 1998 the parties were summoned to a pre-trial review on 14 January 1999. However, on 30 December 1998 the applicant requested that the Supreme Court revoke its order that she retain counsel as in her opinion no lawyer were able to appear on her behalf in an adequate manner. Also she revoked her pleading of 22 December 1998. By letter of 7 January 1999 the said lawyer regretted to inform the Supreme Court that the applicant’s husband had asked him to resign from the case. In the circumstances on 29 January 1999 the Supreme Court decided to release the applicant from its previous order, and her husband subsequently represented her. On 5 February 1999 the court received a pleading from the applicant replacing the former of 22 December 1998 and entailing new submissions. Against the defendants’ objections on 29 April 1999 the Supreme Court allowed the new submissions and a pre-trial review was set for 16 June 1999. On 3 May 1999 the applicant submitted yet another pleading containing additional submissions. Correspondence in this respect were exchanged between the parties and the Supreme Court and it appears that at the session on 16 June 1999 the defendants accepted the new submissions and thus the final hearing was scheduled to take place on 12 April 2000. The trial was eventually conducted on 13 April 2000 and the Supreme Court pronounced its judgment on 19 April 2000 upholding the High Court judgment.
